Case 1:20-cv-21254-BB Document 48-4 Entered on FLSD Docket 07/09/2021 Page 1 of 4




                               EXHIBIT 4
Case 1:20-cv-21254-BB Document 48-4 Entered on FLSD Docket 07/09/2021 Page 2 of 4


   From:             Smith, Margaret A. (TM)
   To:               djarvis@alpine-securities.com
   Cc:               TradingAndMarkets
   Subject:          FW: Inquiry
   Date:             Wednesday, January 03, 2018 11:07:00 AM


   Mr. Jarvis,

   The Exam Hotline forwarded your email to us for response.

   The Commission staff generally cannot comment on Enforcement Actions other than to provide
   information already made public by the Commission.

   If there is a specific fact pattern you are seeking guidance on, you may send us a request for a no-
   action letter. Procedures applicable to requests for no-action and interpretive letters are available in
   Securities Act Release No. 6269 (http://www.sec.gov/rules/other/33-6269.pdf ).

   The Division of Trading and Markets




   From: David Jarvis [mailto:djarvis@alpine-securities.com]
   Sent: Tuesday, January 02, 2018 8:54 AM
   To: Exam Hotline
   Subject: RE: Inquiry
   Importance: High

   I’m hopeful that the delay in response to the below inquiry was derivative of the holidays and folks
   vacation schedules. I look forward to a meaningful response.

   Thank you.

   DHJ

   Privileged Information: This message, together with any attachments, is intended only for
   the use of the individual or entity to which it is addressed and may contain information that
   is legally privileged, confidential and/or exempt from disclosure. If you are not the intended
   recipient, you are hereby notified that any use, dissemination, distribution, or copying of
   this message, or any attachment, is strictly prohibited. If you have received this message in
   error, please delete this message, along with any attachments, from your computer. Thank
   you.



   From: David Jarvis
   Sent: Thursday, December 21, 2017 12:03 PM
   To: 'examhotline@sec.gov' <examhotline@sec.gov>
   Subject: Inquiry

   I hope y’all are doing well this holiday season. My inquiry starts with an explanation for clarity’s
Case 1:20-cv-21254-BB Document 48-4 Entered on FLSD Docket 07/09/2021 Page 3 of 4


   sake.

   Fairly recently the Commission filed an action against Microcap Equity Group and an individual that
   can be found here: https://www.sec.gov/litigation/complaints/2017/comp23992.pdf

   The gravamen of the Complaint can be found in numerical paragraph 2. It alleges: Between January
   2013 and July 2016, Defendants, as part of a regular business, engaged in the buying and selling of
   securities for Defendants’ own accounts. Defendants purchased from debtholders the aged debts of
   various microcap issuers of securities. Contemporaneously, and as part of their purchase of the aged
   debt, Defendants obtained
   agreements with the issuers permitting Defendants to, at their discretion, convert the debt into
   shares of the issuers’ common stock. Defendants deposited these shares (once converted from the
   debt) into their brokerage accounts and sold significant numbers of them into the market.
   Finally, Defendants deposited the net proceeds from the stock sales into their bank accounts.

   Generally speaking, the Defendants acquired aged convertible debt or simply aged where the issuer
   agreed to conversion terms because it could not pay the obligation. Thereafter, Defendants
   converted the debt and sold the positions. In a scheduled conference call with the Staff Attorneys
   who brought this action they would not provide us guidance in terms of our inquiries and instead
   directed us to OCIE.   

   What we as an organization are trying to understand is whether or not the Staff and/or the
   Commission is deeming the acquisition of third party debt, conversion of that debt, and sale into the
   public marketplace a business model (if you will) that requires registration as a dealer? We are
   aware that the definition of dealer excludes routine trading transactions for ones own account as
   well as other potentially relevant carve outs. Here we are simply trying to gain our regulators
   posture.

   Thank you very much.


   David H . Jarvis
   Special Counsel

   Privileged Information: This message, together with any attachments, is intended only for
   the use of the individual or entity to which it is addressed and may contain information that
   is legally privileged, confidential and/or exempt from disclosure. If you are not the intended
   recipient, you are hereby notified that any use, dissemination, distribution, or copying of
   this message, or any attachment, is strictly prohibited. If you have received this message in
   error, please delete this message, along with any attachments, from your computer. Thank
   you.



   Confidentiality Notice: This e-mail message, including any attachments, from the U.S.
   Securities and Exchange Commission is for the exclusive use of the intended recipient(s) and
   may contain confidential and privileged information. If you are not the intended recipient,
   please do not read, distribute, or take action in reliance upon the message. If you have received
Case 1:20-cv-21254-BB Document 48-4 Entered on FLSD Docket 07/09/2021 Page 4 of 4


   this message in error, please notify the sender immediately by return e-mail and promptly
   delete this message and its attachments from your computer system. Be advised that no
   privileges are waived by the transmission of this message.
